Supreme Court of Florida
                                  ____________

                                  No. SC19-2123
                                  ____________

                             JOEL DALE WRIGHT,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  January 7, 2021

PER CURIAM.

      Joel Dale Wright appeals an order of the circuit court denying his successive

postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.851.

We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.

                                 BACKGROUND

      In 1983, Wright was convicted of first-degree murder, sexual battery,

burglary of a dwelling, and second-degree grand theft. He was sentenced to death.

Wright v. State, 473 So. 2d 1277 (Fla. 1985). His death sentence became final

when the United States Supreme Court denied certiorari review on January 21,

1986. Wright v. Florida, 474 U.S. 1094 (1986). This Court subsequently affirmed

the denial of Wright’s first three postconviction motions. Wright v. State, 581 So.
2d 882 (Fla. 1991); Wright v. State, 857 So. 2d 861 (Fla. 2003); Wright v. State,

995 So. 2d 324 (Fla. 2008).

      In 2017, Wright filed a third successive postconviction motion raising claims

based on the retroactivity of Hurst v. Florida, 577 U.S. 92 (2016), Hurst v. State,

202 So. 3d 40 (Fla. 2016), and chapter 2017-1, Laws of Fla. 1 He now appeals the

denial of his most recent postconviction claims.

                                    ANALYSIS

      The crux of Wright’s argument on appeal is that this Court’s decision in

Hurst v. State established a new offense—capital first-degree murder—and that the

jury sentencing determinations described in Hurst are “elements” of that new

offense. From that assertion, Wright insists that Hurst created a substantive rule of

law that dates back to Florida’s original capital sentencing statute, thereby

requiring Wright’s death sentence to be vacated on the ground that certain

elements of his crime were never found by a jury.

      We rejected a similar argument in Foster v. State, 258 So. 3d 1248, 1251

(Fla. 2018). As we explained in Foster, there is no independent crime of “capital

first-degree murder”; the crime of first-degree murder is, by definition, a capital

crime, and Hurst v. State did not change the elements of that crime. Id. at 1251-52


      1. Chapter 2017-1, Laws of Florida was a legislative enactment by which
Florida’s capital sentencing statute was amended to require jury sentencing
determinations of the kind described in Hurst v. State.

                                         -2-
(holding that when a jury makes Hurst determinations, “it only does so after a jury

has unanimously convicted the defendant of the capital crime of first-degree

murder”).

      Moreover, “[w]e have consistently applied our decision in Asay [v. State,

210 So. 3d 1 (Fla. 2016)], denying the retroactive application of Hurst v. Florida

as interpreted in Hurst v. State to defendants whose death sentences were final

when the Supreme Court decided Ring v. Arizona, 536 U.S. 584 (2002).”

Hitchcock v. State, 226 So. 3d 216, 217 (Fla. 2017). Wright echoes other pre-Ring

defendants who have advanced myriad legal theories that, in the end, turn on pleas

for a retroactive application of Hurst. But this Court has rejected such arguments,

however styled. See, e.g., Lambrix v. State, 227 So. 3d 112, 113 (Fla. 2017)

(rejecting arguments based on “the Eighth Amendment,” “denial of due process

and equal protection,” and “a substantive right based on the legislative passage of

chapter 2017-1, Laws of Florida”).

      Finally, Wright offers an extensive critique of this Court’s decision in State

v. Poole, 297 So. 3d 487 (Fla. 2020), where we partially receded from Hurst. We

need not address Poole here, however, because Wright’s claims fail even under our

pre-Poole jurisprudence on Hurst and retroactivity.

      For these reasons, we affirm the trial court’s denial of postconviction relief.

      It is so ordered.


                                        -3-
POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL, and GROSSHANS, JJ.,
concur.
CANADY, C.J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Putnam County,
     Raul A. Zambrano, Judge - Case No. 541983CF000376CFAXMX

Neal Dupree, Capital Collateral Regional Counsel, Vincent M. D’Agostino, Staff
Attorney, and Martin J. McClain, Special Assistant Capital Collateral Regional
Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Doris Meacham,
Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




                                      -4-